DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,735,825 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
Applicant argues:
“As seen above, Ostergren does not disclose that user activity data corresponding to an action by a user of a respective one of the first media player or the second media player is sent by a client to a server. (See id.) Rather, in Ostergren, when trick mode is entered by a client, a message regarding the trick mode is sent by a client to other clients, but not by a client to the host machine of Ostergren. (See id.)”, Remarks, page 10. To this matter, the examiner respectfully disagrees.

Ostergren clearly teaches that client devices report their trick play status to the other client machines. The host device clearly knows of the status of the trick play states of the devices since it sends re-synchronization messages to the clients once they leave the trick play mode (in order to re-syncing the device, the host must know 
“Turning to the Office Action's rejection of independent claim 47, Applicant respectfully submits that Ostergren fails to disclose "transmitting a first state message [by the first media player] to a coordinating device while the first media player is playing the first media content, the first state message including a first latency estimate," as recited by independent claim 47.” To this matter, the examiner respectfully disagrees.

Although applicant argues that the “media player transmits a first state message to a coordinating device including a first latency estimate”, and after reviewing applicant’s Specification, the examiner respectfully believes that Ostergren teaches the argued limitations. Applicant’s Specification, as well as Ostergren, teaches the device sending timed, state messages as inputs for the coordinating device to estimate a network estimate. By transmitting a time state message from the media player, the media player is inherently transmitting the delay that will be estimated by the coordinating device.
Therefore, the examiner respectfully believes that the applicant’s argued limitation is still met the art of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 33, 34, 38, 39, 41, 42 and 46-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostergren (Pub. No. 2013/0067116).


Regarding claims 31 and 39, Ostergren teaches a computer server (with respective method) (Fig. 1) for synchronizing media content playout (Abstract), the computer server comprising: 
a system memory storing a software code; a hardware processor (host client machine, [0023]; [0026]) configured to execute the software code to: 
receive a first state message from a first media player playing a first media content ([0027]; [0033]); 
receive a second state message from a second media player playing a second media content ([0027]; [0033]), the first media content and the second media content being a same media content ([0044]), wherein at least one of the first state message or the second state message includes user activity data corresponding to an action by a user of a respective one of the first media player or the second media player ([0021]; [0027]; [0043]); 
determine a coordination state for playout of the first media content by the first media player and for playout of the second media content by the second media player, based on at least one of the first state message or the second state message ([0028]-[0033]); and
transmit a first content coordination message including the coordination state to the first media player, and a second content coordination message including the coordination state to the second media player to synchronize, using the coordination state, playout of the first media content and the second media content by the first media player and the second media player, respectively ([0034]-[0043]); 
([0036]-[0043]) or change a position of a playhead of the first media player, while the first media content is being played out by the first media player ([0034]; [0036]).  

Regarding claims 33 and 41, Ostergren teaches wherein the first content coordination message instructs the first media player to change the position of the playhead of the first media player with respect to one of a timecode or a frame number of the first media content ([0034]; [0036]).  

Regarding claims 34 and 42, Ostergren teaches wherein the first content coordination message further includes a first latency estimate for communications between the computing platform and the first media player ([0028]; [0035]).

	Regarding claims 38 and 46, Ostergren teaches wherein receiving the first state message, receiving the second state message, determining the coordination state, and transmitting the coordination state to the first media player and the second media player are all repeated periodically ([0034]-[0043]).  

Regarding claim 47, Ostergren teaches a method for use by a first media player for synchronizing playout of a first media content with playout of a second media content by a second media player, the first media content and the second media content being a same media content, the method comprising: 
starting to play the first media content (308, Fig. 3; [0032]-[0033]);
transmitting a first state message to a coordinating device while the first media player is playing the first media content ([0027]; [0032]; [0033]), the first state message including a first latency estimate ([0028]; [0035], where the timing is used to estimate latency); 
in response to transmitting the first state message to the coordinating device, receiving a first content coordination message from the coordinating device, the first content coordination message including a coordination state for playout of the first media content by the first media player, the coordination state being based on the first state message ([0034]-[0043]); and 
synchronizing, by the first media player using the first content coordination message, playout of the first media content with playout of the second media content by the second media player ([0034]-[0043]).

Regarding claim 48, Ostergren teaches further comprising: continuing to playout the first media content during and after the synchronizing ([0034]-[0043]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35-37, 43-45, 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostergren (Pub. No. 2013/0067116) in view of Madison et al. (hereinafter ‘Madison’, Patent 10,536,741).

Regarding claims 35, 43 and 49, Ostergren teaches all the limitations of the claims they depend on. On the other hand, Madison dos not explicitly teach wherein the first latency estimate is determined based on a weighted rolling average of a plurality of test latency values measured for the first media player.  
However, in an analogous art, Madison teaches a system that synchronizes content among different users watching the same content (“watch party”, Abstract; col. 2 lines 1-37). The system considers/estimates delay/latency of the network for synchronization, and it is calculated as a weighted moving average of historical delay times (col. 11 line 48 to col. 12 line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ostergren’s invention with Madison’s feature of calculating latency as a weighed rolling average for the benefit of 

Regarding claims 36, 44 and 50, Ostergren and Madison teach wherein a weight applied to each of the plurality of test latency values is based on how recently each test latency value was measured (Madison: col. 11 line 48 to col. 12 line 9).  

	Regarding claims 37 and 45, Ostergren and Madison teach wherein the first state message includes a playhead position, a media content playout rate, and a network connection status of the first media player (Ostergren: [0027]; [0028]; [0033]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/           Primary Examiner, Art Unit 2421